— Judgment unanimously affirmed. Memorandum: Defendant’s conviction of arson in the third degree was not against the weight of the evidence. The People established motive and opportunity to commit the crime and excluded any reasonable hypothesis that the fire was innocent in nature (People v Feuerstein, 74 AD2d 853). The testimony of the People’s expert witnesses did not impermissibly indicate that the fire was set intentionally (People v Grutz, 212 NY 72, 82; People v Vincek, 75 AD2d 412, 416). K The Trial Judge properly refused to admit in evidence the results of a polygraph examination (People v Leone, 25 NY2d 511; People v Hughes, 88 AD2d 17, 22, affd 59 NY2d 523). Other issues raised have been examined and found to be without merit. (Appeal from judgment of Erie County Court, McCarthy, J. — arson, third degree.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.